Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00229-CV

                            TEXAS P.M.R., INC. and John Ripley,
                                      Appellants

                                               v.

                              Robert RIPLEY and Mary Guzman,
                                         Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23830
                           Honorable Aaron Haas, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the Order Denying Plaintiffs’ First
Amended Application for Injunctive Relief is AFFIRMED. Costs of court for this appeal are taxed
solely against Appellant John Ripley.

       SIGNED December 18, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice